
	
		III
		110th CONGRESS
		2d Session
		S. RES. 684
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Durbin (for himself,
			 Ms. Snowe, Mr.
			 Kerry, Mr. Feingold,
			 Mr. Lugar, Mr.
			 Brownback, Mr. Schumer,
			 Mr. Menendez, Mr. Specter, Mr.
			 Biden, Mr. Obama,
			 Mr. Dodd, Mr.
			 Leahy, Mr. Levin,
			 Mr. Whitehouse, Mrs. Murray, Mr.
			 Isakson, Mr. Chambliss,
			 Mr. Sununu, Mr.
			 Sanders, Mrs. Clinton,
			 Mr. Roberts, Mrs. Dole, Mr.
			 Bingaman, Mrs. Boxer,
			 Mr. Wyden, Mr.
			 Lautenberg, Mrs. Feinstein,
			 Mr. Coleman, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Calling for a comprehensive strategy to
		  address the crisis in Darfur, Sudan.
	
	
		Whereas more than 300,000 people have died and
			 approximately 2,500,000 have been displaced in Darfur since 2003, according to
			 estimates by the United Nations;
		Whereas Congress unanimously declared on July 22, 2004,
			 that the atrocities in Darfur were genocide;
		Whereas, on September 9, 2004, Secretary of State Colin
			 Powell and on June 1, 2005, President George W. Bush described the crisis in
			 Darfur as genocide;
		Whereas the United States has led the world in financial
			 contributions to humanitarian aid and peacekeeping operations in Darfur;
		Whereas, on July 31, 2007, the United Nations Security
			 Council voted to deploy an historic United Nations-African Union (UNAMID)
			 peacekeeping force to stem the violence in Darfur and create conditions for
			 peace talks;
		Whereas only approximately 10,000 of the authorized force
			 of 26,000 peacekeepers and police have deployed to Darfur, delayed by Sudanese
			 obstruction as well as by a failure of the international community to commit
			 sufficient resources and to overcome logistical obstacles; and
		Whereas more than four years have passed since Congress
			 declared the conflict in Darfur to be genocide and conditions on the ground in
			 Darfur continue to worsen: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the
			 President, the United Nations Secretary-General, the African Union, and other
			 key members of the international community to pursue a comprehensive solution
			 to the Darfur crisis by—
				(A)supporting
			 efforts to launch a just and inclusive peace process;
				(B)ensuring the full
			 and effective deployment of the UNAMID mission;
				(C)ensuring the free
			 and unfettered flow of humanitarian aid;
				(D)promoting
			 economic and political development programs;
				(E)supporting full
			 implementation of the Comprehensive Peace Agreement of 2005; and
				(F)promoting justice
			 and accountability;
				(2)condemns the
			 Government of Sudan for its continued obstruction of the deployment of United
			 Nations-African Union peacekeepers and equipment;
			(3)condemns the
			 ongoing acts of violence in and obstruction of aid to Darfur committed by all
			 parties; and
			(4)calls upon the
			 Government of Sudan and armed parties in the region to declare and respect an
			 immediate cessation of hostilities, abide by the United Nations embargo on the
			 importation of arms, cease predation and attacks upon humanitarian
			 organizations, and participate in international efforts to negotiate a lasting
			 political settlement for the region.
			
